Exhibit 10.1
 
EXECUTION COPY
 
SEPARATION AND RELEASE OF CLAIMS AGREEMENT
 
THIS SEPARATION AND RELEASE OF CLAIMS AGREEMENT (this “Agreement”) is made and
entered into as of this 28th day of September, 2012, by and between ROBERT G.
PEDERSEN II (“Consultant”) and ZAGG INC, a Nevada corporation with its principal
place of business in Salt Lake County, Utah (the “Company”).
 
RECITALS
 
WHEREAS, Consultant was previously employed by the Company as its Chief
Executive Officer, having resigned on August 17, 2012 (the “Resignation Date”)
as its Chief Executive Officer and as the Chairman of its Board of Directors;
 
WHEREAS, the Company wishes to hire Consultant to serve as an executive
consultant under the terms of an Executive Consulting Agreement (the “Consulting
Agreement”), to which this Agreement is attached as Exhibit A;
 
WHEREAS, the Company and Consultant desire to resolve any and all differences
regarding Consultant’s employment, the termination of Consultant’s employment,
and all other matters.
 
NOW THEREFORE, in consideration of the mutual promises hereinafter set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Consultant agree as follows:
 
AGREEMENT
 
1.            TERMINATION OF EMPLOYMENT RELATIONSHIP. Consultant hereby
acknowledges and affirms his resignation, effective as of the Resignation Date,
as a member and Chairman of the Board of Directors and as Chief Executive
Officer of the Company, from any and all other roles or positions within the
Company, and as an officer, director, or employee of, or from any and all other
roles or positions within, any subsidiary or affiliate of the Company, excluding
HzO, Inc, where he shall continue to serve at the pleasure of the Company.
 
2.            PAYMENT OF COMPENSATION THROUGH THE RESIGNATION DATE. Consultant
acknowledges and agrees that he has received all (i) salary, commissions,
bonuses and other compensation owed to him through the Resignation Date, and
(ii) all reimbursable business expenses.
 
3.            PAYMENT FOR ACCRUED VACATION LEAVE. Consultant acknowledges and
agrees that he was not entitled to payment for unused accrued vacation leave,
sick leave or PTO leave as of the Resignation Date.
 
4.            CONSULTING AGREEMENT. In consideration of Consultant signing this
Agreement, and the covenants and releases given herein, the Company will
contract with Consultant to provide consulting services pursuant to the terms of
the Consulting Agreement. Consultant acknowledges that he would not be given a
contract to work as a consultant for the Company absent his unrevoked consent to
this Agreement. If Consultant revokes this Agreement following its execution,
within the time permitted under this Agreement, Consultant acknowledges and
agrees that the Company shall not be bound by any of its obligations under the
Consulting Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
5.             CONTINUING COVENANTS. Consultant hereby agrees to continue to
abide by Consultant’s duties and obligations contained in sections 2 – 4 and 7 -
10 the Employment Agreement agreed to while Consultant was the Chief Executive
Officer and the Chairman of its Board of Directors of the Company, an unsigned
copy of which is attached hereto as Exhibit B  (the “Employee Agreement”),
including but not limited to the covenants and obligations related to
confidentiality and nondisclosure, assignment of Employee Inventions (as such
term is defined in the Employee Agreement) and works for hire, and
noncompetition. Consultant also agrees to return to the Company on or before
September 30, 2012, any and all Company property and/or Confidential Information
(as such term is defined in the Employee Agreement) that still is in
Consultant’s possession, custody or control, excluding the [2010] Harley
Davidson motorcycle, Serial No. [___________], and the laptop computers and
iPads that the Company previously agreed the Consultant could retain.
 
6.             OTHER OBLIGATIONS AND RIGHTS; CERTAIN REPRESENTATAIONS.
 
6.01 The Company will pay for Consultant’s normal and customary cell phone
charges for a period of two (2) years after the Resignation Date. Consultant
will have the use of his robert@zagg.com email address for a period of two (2)
years after the Resignation Date.
 
6.02 Consultant’s 53,333 unvested restricted stock award dated March 2, 2011
shall vest 26,666 shares on March 2, 2013, and 26,667 shares on August 17, 2013,
each subject to Consultant’s continued service under the Consulting Agreement.
Consultant’s 31,666 unvested options dated February 5, 2010 shall vest on
February 5, 2013 subject to Consultant’s continued service under the Consulting
Agreement. Consultant’s 73,958 unvested restricted stock award dated January 30¸
2012 shall continue to vest pursuant to the terms thereof and subject to
Consultant’s continued service under the Consulting Agreement.
 
6.03 Consultant and his affiliates have closed or terminated all margin loan
accounts and or any other agreement, arrangement or transaction which would
violate the Company’s Short-Term or Speculative Transactions Policy, such as
publicly traded options, short sales, puts, calls, and/or hedging transactions.
 
7.             CONSULTANT’S RELEASE OF CLAIMS.
 
7.01   Release of Claims by Consultant.  Consultant individually and on behalf
of his heirs, assigns, executors, and successors, and each of them, hereby
unconditionally, irrevocably and absolutely releases and discharges the Company,
its affiliates and subsidiaries, and their respective shareholders, directors,
officers, employees, agents, attorneys, successors and assigns, and any related
corporations and/or other entities from any and all duties and obligations
directly or indirectly relating to his employment by the Company prior to the
Resignation Date. Further, Consultant, individually and on behalf of his heirs,
assigns, executors, and successors, and each of them, hereby unconditionally,
irrevocably and absolutely releases and discharges the Company, and its
respective shareholders, directors, officers, employees, agents, attorneys,
successors and assigns, and any related corporations and/or other entities from
any and all loss, liability, claims, demands, causes of action or suits of any
type, whether known or unknown, liquidated or contingent, that are directly or
indirectly related to, based upon, or arise out of, in whole or in part, his
employment by or with the Company prior to the Resignation Date, and/or his
separation from the Company.
 
7.02   Specific Claims Released. The claims released herein include, without
limitation, (a) any claims based either in whole or in part upon any facts,
circumstances, acts, or omissions in any way arising out of, based upon, or
related to Employee’s employment with the Company or his separation from the
Company ; (b) any claims arising under any federal or state statute or
regulation, local ordinance, or the common law, regarding employment or
prohibiting employment discrimination, harassment, or retaliation, including,
without limitation, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Age Discrimination in Employment Act, the Older Workers’ Benefit
Protection Act, the National Labor Relations Act, Section 1981 of the Civil
Rights Act of 1866, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Health Insurance Portability and Accountability Act of 1996, the Utah
Antidiscrimination Act, and the Utah Payment of Wages Act; (c) any claim for
wrongful discharge, wrongful termination in violation of public policy, breach
of the covenant of good faith and fair dealing, breach of contract, personal
injury, harm, or other damages (whether intentional or unintentional),
negligence, negligent employment, defamation, misrepresentation, fraud,
intentional or negligent infliction of emotional distress, interference with
contract or other economic opportunity, assault, battery, or invasion of
privacy; (d) claims growing out of any legal restrictions on the Company’s right
to terminate its employment relationship with its employees; (e) claims for
wages, other compensation, or benefits; (f) any claim for general, special, or
other compensatory damages, consequential damages, punitive damages, back or
front pay, fringe benefits, attorneys’ fees, costs, or other damages or
expenses; (g) any claim for injunctive relief or other equitable relief; (h) any
claim arising under any federal or state statute or local ordinance regulating
the health and/or safety of the workplace; or (i) any other tort, contract, or
statutory claim.
 
 
 
2

--------------------------------------------------------------------------------

 
 
7.03   Acknowledgment of Release and Covenant Not to Pursue Claims. Consultant
further represents that he has not and will not institute, prosecute or maintain
on his own behalf, before any administrative agency, court or tribunal, any
demand or claim of any type related to the matters released herein. Consultant
hereby acknowledges that Consultant is aware that he or his attorney may
hereafter discover claims or facts in addition to or different from those which
Consultant now knows or believes to exist with respect to the subject matter of
this release, and it is Consultant’s intention hereby to fully, finally, and
forever settle and release all possible claims Consultant may have against the
Company that may exist as of the date hereof. Further, it is expressly
understood that, notwithstanding the discovery or existence of any such
additional or different claims or facts, the release given herein shall be and
remain in effect as a full and complete release with respect to the claims
released hereunder. Furthermore, Consultant certifies that he has read all of
this Agreement, including the release provisions contained herein, and that he
fully understand all of the same.
 
7.04  Claims Not Released by Consultant. Notwithstanding anything in Sections
5.01,  5.02 and 5.03 of this Agreement, this release also does not apply to any
claim arising after the Effective Date of this Agreement. This release does not
in any way affect Consultant’s rights in any retirement plan(s), which rights
are governed by the terms of the plan(s) and by applicable law. This release
further does not apply to claims for unemployment compensation or for workers’
compensation benefits. This release also does not impair Consultant’s right to
continuation of health insurance coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).
 
8.             THE COMPANY’S RELEASE OF CLAIMS.
 
8.01 Released of Claims by Consultant. Except as provided in Sections 3 and 6.03
of this Agreement, the Company, on behalf of itself, its related or affiliated
corporations and other entities, and its successors and assigns, hereby
unconditionally, irrevocably and absolutely releases Consultant and his heirs,
assigns, executors, and successors from any and all claims relating to, based
upon, or arising out of, Consultant’s duties and obligations relating to his
employment by or with the Company prior to the Resignation Date, and/or his
separation from the Company, provided however, that the Company does not release
Consultant from his covenants, obligations and duties arising from sections 2 –
4 and 7 - 10 of the Employee Agreement.
 
8.02 Specific Claims Released. Except as provided in Section 6.03, the Company,
on behalf of itself and its related or affiliated corporations and other
entities, successors and assigns, and any related corporations and/or entities
hereby further unconditionally, irrevocably and absolutely releases Consultant
and his heirs, assigns, executors, and successors from any and all other loss,
liability, claims, demands, causes of action or suits of any type, whether known
or unknown, liquidated or contingent, that are directly or indirectly related
to, based upon, or arise out of, in whole or in part, Consultant’s employment by
or with the Company, and/or his separation from the Company. The Released Claims
include, without limitation, any claims, losses, demands, actions, causes of
action, obligations, debts, and/or liabilities resulting from, based upon, or
arising out of Consultant’s employment with the Company, his separation from the
Company, or any transaction, event, action, dispute and/or activity related
thereto, as well as any claim for general, special, or other compensatory
damages, consequential damages, punitive damages, attorneys’ fees, costs, or
other damages or expenses, or any claim for injunctive relief or other equitable
relief, or any other tort, contract or statutory claim.
 
8.03 Claims Not Released by the Company. The Company does not release or
otherwise excuse Consultant from his covenants, duties and obligations under
sections 2 – 4 and 7 - 10 of the Employee Agreement, and Consultant shall
continue to be bound thereby. The Company reserves its right to file a claim,
cause of action or suit, or otherwise seek relief, for any and all losses,
liabilities, debts, or other damages arising from Consultant’s violation of that
section of the Employment Agreement.
 
9.             RIGHT TO CONSULT WITH COUNSEL. Consultant fully understands that
he has the right to seek the advice of an attorney concerning this Agreement and
the covenants and releases made herein. The Company hereby advises Consultant to
seek the advice of legal counsel of his choice prior to signing this Agreement.
 
10.             TIME TO SIGN AGREEMENT. In accordance with the Older Worker’s
Benefits Protection Act, Consultant may take up to twenty-one (21) days from the
date of receipt of this Agreement in which to review and consider it, consult
with counsel of his choosing about it, and sign the Agreement and deliver it to
the Company. Consultant may sign the Agreement and deliver it to the Company
before the end of the twenty-one (21) day period. If Consultant has not signed
and returned the Agreement to the Company by the end of the twenty-one (21) day
period, the offer shall be withdrawn automatically.
 
11.             TIME TO REVOKE AGREEMENT. After signing this Agreement,
Consultant shall have seven (7) days within which to revoke this Agreement in
its entirety. If Consultant revokes this Agreement, Consultant will not be
entitled to enter into the Consulting Agreement described above, and this
Agreement will be void and without effect whatsoever. Consultant may revoke his
acceptance of this Agreement by delivering, or causing to be delivered, to Randy
Hale, the Company’s Chief Executive Officer, at 3855 South 500 West, Suite J,
Salt Lake City, Utah 84115, no later than the seventh day following the signing
of this Agreement by Consultant, a written notice revoking the acceptance of the
Agreement. After the seven-day rescission period has elapsed, Consultant shall
not have the right to revoke or rescind this Agreement or the release contained
herein.
 
12.             EFFECTIVE DATE. Consultant further acknowledges that this
Agreement shall not become effective and enforceable until it has been signed by
both the Company and Consultant and until eight (8) days following the execution
of this Agreement by Consultant, provided the Agreement has not been rescinded
by Consultant within the rescission period referenced in the preceding paragraph
(“Effective Date”).
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
13.             INDEMNITY.
 
13.01 Third Party Actions. If Consultant is a party or is threatened to be made
a party to any Proceeding (other than an action by or in the right of the
Company) by reason of the fact that he is or was an officer or director of the
Company, or by reason of anything done or not done by him in any such capacity,
against any and all Expenses and liabilities of any type whatsoever (including,
but not limited to, judgments, fines, and amounts paid in settlement) actually
and reasonably incurred by him in connection with the investigation, defense,
settlement or appeal of such Proceeding if he acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Company and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his conduct was unlawful; and
 
13.02 Derivative Actions. If Consultant is a party or is threatened to be made a
party to any Proceeding by or in the right of the Company to procure a judgment
in its favor by reason of the fact that he is or was an officer or director of
the Company, or by reason of anything done or not done by him in any such
capacity, against any amounts paid in settlement of any such Proceeding and all
Expenses actually and reasonably incurred by him in connection with the
investigation, defense, settlement or appeal of such Proceeding if he acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of the Company; except that no indemnification under this
subsection shall be made in respect of any claim, issue or matter as to which he
shall have been finally adjudged to be liable to the Company by a court of
competent jurisdiction due to willful misconduct in the performance of his duty
to the Company; and
 
13.03 Exception for Amounts Covered by Insurance. Notwithstanding the foregoing,
the Company shall not be obligated to indemnify Consultant for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines and amounts paid in settlement) to the extent such have been paid directly
to Consultant by D&O Insurance.
 
13.04 Advancement. Subject to Section 13.05 below, the Company shall advance all
Expenses incurred by Consultant in connection with the investigation, defense,
settlement or appeal of any Proceeding to which Consultant is a party or is
threatened to be made a party by reason of the fact that Consultant is or was an
officer or director of the Company. Consultant hereby undertakes to promptly
repay such amounts advanced if it shall ultimately be determined that Consultant
is not entitled to be indemnified by the Company under the provisions of this
Agreement, the Articles of Incorporation or Bylaws of the Company, the Private
Corporations Law of Nevada or otherwise. The advances to be made hereunder shall
be paid by the Company to Consultant within thirty (30) days following delivery
of a written request therefor by Consultant to the Company.
 
13.05 Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify or advance Expenses to Consultant with respect to (i) Proceedings or
claims initiated or brought voluntarily by Consultant, (ii) any amounts paid in
settlement of a Proceeding unless the Company consents in advance in writing to
such settlement, which consent shall not be unreasonably withheld, or (iii) a
decision by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.
 
13.06 Definitions. The following terms shall have the meanings given below:
 
13.06.1. Expenses. For purposes of this Agreement, “Expenses” includes all
direct costs (including, without limitation, reasonable attorneys’ fees and
related disbursements and other out-of-pocket costs) actually and reasonably
incurred by Consultant in connection with the investigation, defense or appeal
of a Proceeding; provided, however, that Expenses shall not include any
judgments, fines, ERISA excise taxes or penalties or amounts paid in settlement
of a proceeding.
 
13.06.2. Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.
 
13.06.3. D&O Insurance. For purposes of this Agreement, “D&O  Insurance” means
one or more policies of directors’ and officers’ liability insurance, if any, on
such terms and conditions as may be approved by the Board of Directors of the
Company.
 
14. GENERAL PROVISIONS.
 
14.01 Severability. If any provision of this Agreement shall be held by a court
to be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent
permitted by law, and the remainder of this Agreement shall remain in full force
and effect. In the event that the time period or scope of any provision is
declared by a court of competent jurisdiction to exceed the maximum time period
or scope that such court deems enforceable, then such court shall reduce the
time period or scope to the maximum time period or scope permitted by law.
 
14.02 Governing Law. This Agreement shall be governed by the laws of the State
of Utah without regard to conflict of law principles.
 
14.03 Dispute Resolution. All disputes and controversies arising out of or in
connection with this Agreement shall be resolved exclusively by the state and
federal courts located in Salt Lake County in the State of Utah, and each party
hereto agrees to submit to the jurisdiction of said courts and agrees that venue
shall lie exclusively with such courts. Each party hereby irrevocably waives, to
the fullest extent permitted by applicable law, any objection which such party
may raise now, or hereafter have, to the laying of the venue of any such suit,
action or proceeding brought in such a court and any claim that any such suit,
action or proceeding brought in such a court has been brought in an inconvenient
forum. Each party agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such suit, action, or proceeding brought in such a
court shall be conclusive and binding upon such party, and may be enforced in
any court of the jurisdiction in which such party is or may be subject by a suit
upon such judgment.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
14.04 WAIVER OF RIGHT TO JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
 
14.05 Fees and Costs. The prevailing party in any court action or other
adjudicative proceeding arising out of or relating to this Agreement shall be
reimbursed by the party who does not prevail for their reasonable attorneys’
fees, accountants’ fees, and experts’ fees and for the costs of such proceeding.
The provisions set forth in this Section shall survive the merger of these
provisions into any judgment.
 
14.06 Amendments; Waivers. This Agreement may not be modified, amended, or
changed except by an instrument in writing, signed by Consultant and by a duly
authorized representative of the Company other than Consultant. No waiver or
consent shall be binding
except in a writing signed by the party making the waiver or giving the consent.
No waiver of any provision or consent to any action shall constitute a waiver of
any other provision or consent to any other action, whether or not similar. No
waiver or consent shall constitute a continuing waiver or consent except to the
extent specifically set forth in writing.
 
14.07 Assignment. Consultant agrees that Consultant shall have no right to
assign and shall not assign or purport to assign any rights or obligations under
this Agreement. This Agreement may be assigned or transferred by the Company;
and nothing in this Agreement shall prevent the consolidation, merger or sale of
the Company or a sale of any or all or substantially all of its assets. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors, and permitted assigns,
and shall not benefit any person or entity other than those specifically
enumerated in this Agreement.
 
14.08 Parties in Interest. Nothing in this Agreement shall confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective successors and permitted assigns nor shall
anything in this Agreement relieve or discharge the obligation or liability of
any third person to any party to this Agreement, nor shall any provision give
any third person any right of subrogation or action over or against any party to
this Agreement.
 
14.09 Construction. The terms of this Agreement have been negotiated by the
parties hereto, and no provision of this Agreement shall be construed against
either party as the drafter thereof.
 
14.10 Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning. Sections and section headings contained in this Agreement are
for reference purposes only, and shall not affect in any manner the meaning or
interpretation of this Agreement. Unless the context of this Agreement otherwise
requires, (a) words of any gender shall be deemed to include each other gender;
(b) words using the singular or plural number shall also include the plural or
singular number, respectively; and (c) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words shall refer to this entire Agreement.
 
14.11 Notice. All notices or other communications given or made hereunder shall
be in writing and shall be deemed duly given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) day after deposit with a nationally
recognized overnight courier service, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the party’s address
set forth on the signature page below, or at such other address as such party
may designate by ten (10) days advance written notice to the other parties in
accordance with this Section 9.11.
 
14.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.
 
14.13 Authority. Each party represents and warrants that such party has the
right, power and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder; and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
 
14.14 Entire Agreement. This Agreement contains the entire agreement between
Consultant and the Company and there have been no promises, inducements or
agreements not expressed in this Agreement.
 
14.15 No Admission of Liability. Nothing in this Agreement shall be construed as
an admission of liability or wrongdoing by any party to this Agreement.
 
14.16 CONSULTANT ACKNOWLEDGEMENT. CONSULTANT HAS HAD THE OPPORTUNITY TO CONSULT
LEGAL COUNSEL CONCERNING THIS AGREEMENT AND HAS OBTAINED AND CONSIDERED THE
ADVICE OF SUCH LEGAL COUNSEL TO THE EXTENT CONSULTANT DEEMS NECESSARY OR
APPROPRIATE, THAT CONSULTANT HAS READ AND UNDERSTANDS THE AGREEMENT, THAT
CONSULTANT IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT CONSULTANT HAS ENTERED
INTO IT FREELY BASED ON CONSULTANT’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS
OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
 
 
 
[SIGNATURES TO FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Separation and Release
Agreement as of the day and year first above written.
 
 

  “COMPANY”           ZAGG Inc,    
a Nevada corporation
               
 
By:
/s/  Brandon T. O’Brien     Name: Brandon T. O’Brien     Title: Chief Financial
Officer          

 

    Address:   3855 South 500 West, Suite J       Salt Lake City, Utah 84115    
          Attn: Chief Financial Officer       Phone: (801) 263-0699       Fax:
(801)  263-1841                

  "CONSULTANT"          
 
By:
/s/ Robert G. Pedersen II       Robert G. Pedersen II          

 

    Address:  5775 Holladay Blvd.       Holladay, Utah 84121       Phone: (801)
897-9195       Fax: (801) __________       Email: Robert@zagg.com        

 
 
 
 
SIGNATURE PAGE
 
TO THE
 
SEPARATION AND RELEASE AGREEMENT
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
ZAGG Incorporated


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”), dated effective as of the date
executed by both parties, is between ZAGG Incorporated, a Nevada corporation
with its principal place of business at 3855 South 500 West Suite J, Salt Lake
City, UT  84115, and _______________________ (the “Employee” or “I”), an
individual to be employed by Company.  This Agreement governs only those aspects
of the employment relationship between Company and the Employee that are
specifically addressed herein.


In consideration of the benefits of employment by Company, including salary,
wages and/or other benefits, and in consideration of services to be provided by
me to Company, the parties agree as follows:


1.           Scope of Duties and Acknowledgement.


a.           While I am employed by Company, unless otherwise agreed in writing,
I will devote my full business time, attention, skill and effort to the
performance of the duties that Company may assign to me.  I will comply with all
policies and procedures established by Company.


b.           I acknowledge (i) that Company is engaged in a continuous program
of marketing valuable products and services; (ii) that my employment by Company
will create a relationship of confidence and trust with Company with respect to
such business; (iii) that unauthorized use or disclosure of Confidential
Information (as defined below) would injure Company; and (iv) that the covenants
and agreements contained in this Agreement are material to and a requirement of
my employment with Company.


c.           I authorize Company to notify others, including but not limited to
customers of Company or my future employers, of the terms of this Agreement and
my responsibilities hereunder.


2.           Confidential Information.


a.           Definition.  “Confidential Information” means all present and
future confidential and/or proprietary information belonging to Company, whether
developed by me or by other Company employees or agents, including but not
limited to technology, inventions, products, formulations, processes, trade
secrets, ideas, business and marketing plans and information, financial and
operational matters, pricing information, customer names and information, and
any other information marked as confidential or which reasonably should be
understood to be confidential or proprietary, whether or not so
marked.  However, Confidential Information does not include information that I
can show has become available for unrestricted public use, without breach of
this or any other agreement.


b.           Obligations of Confidentiality.  In the course of employment by
Company, I may receive Confidential Information, which shall remain the sole
property of Company.  I agree that, except as appropriate in connection with
Company’s business, I will not at any time, during or after my employment, (i)
disclose Confidential Information to any person; or (ii) use any Confidential
Information for the direct or indirect benefit of any person or entity other
than Company, except as Company may otherwise consent or direct in writing.  I
will use reasonable and diligent efforts to maintain the proprietary nature,
security and confidentiality of all Confidential Information.  I will also keep
confidential any information provided by any client or other third party to
Company under obligation of confidentiality.  I will promptly notify Company if
I become aware of any misuse or wrongful disclosure of Confidential Information
by any person.  All obligations of confidentiality shall continue for as long as
is permitted under Utah law.


3.           Employee Inventions.


a.           Definitions.  I acknowledge that as a result of my employment with
Company, I may have access to and be involved in the development of certain
“Employee Inventions”, which term means all software, programs, inventions,
technology, products, formulations, ideas, processes, trade secrets, text,
materials, and Confidential Information, whether or not published, patented,
copyrighted, registered or suitable therefor, and all intellectual property
rights therein, that are made, developed, written, conceived or first reduced to
practice by me in part or in whole, whether alone or with others, during the
term of my employment with Company, to the extent they relate to Company’s past,
present, future or anticipated business, research, development or trade, or are
developed using Company’s time, equipment or materials.


b.           Obligations.  I acknowledge and agree that all Employee Inventions
are the sole and exclusive property of Company, and hereby assign to the Company
any copyrights, patent rights, trade secrets and other rights that I may have
therein.  I agree to promptly disclose the existence, use and manner of
operation of any Employee Inventions to Company.  I agree to take all actions
reasonably requested by Company, both during and after the term of my employment
by Company, to assign to Company and to establish (including, without
limitation, assisting in obtaining or registering copyrights, patents,
trademarks or similar property rights and executing assignments to Company),
perfect, exercise or protect Company’s rights in any Employee Inventions or
title thereto.   If Company is unable, because of my mental or physical
incapacity, geographic distance or for any other reason, to obtain my approval
or signature on any document necessary or useful to claim, secure, extend,
protect or enforce any right in intellectual property to which Company has a
reasonable claim, then I hereby appoint Company and its duly authorized officers
as my agent and attorney-in-fact to act for me and in my place and stead for the
purpose of accomplishing such act with the same legal force and effect as if
executed by me.


4.           No Competitive Use of Materials.  I will not sell or use any
materials or ideas from Employee Inventions or Confidential Information in any
manner that would compete with or pose a threat of competition to Company.  I
will not sell or use technology, software, names, titles, packaging, art work,
or other key components of any Employee Inventions, whether or not a threat of
competition is posed, without the express, written consent of Company.


5.           No Unrelated Business with Customers.  During the term of my
employment with Company, unless Company agrees in writing, I will not contact or
initiate discussions, directly or indirectly, with any customer or prospective
customer of Company to attempt to sell such customer any product or service
other than Company’s products or services.


6.           Return of Information.  Upon Company’s request or upon termination
of my employment with Company, I will immediately return and deliver all
Employee Inventions and Confidential Information to Company, whether in written,
electronic, or any other form, including all copies of such information in my
possession or control.


7.           Covenant Not to Compete.  I covenant that during the term of my
employment with Company and for a period of two (2) years thereafter, I will not
compete in any manner, directly or indirectly, with any business of Company, or
assist any business in a field that competes with Company’s products or
services, including participating as a principal, agent, owner, consultant or
employee in any business competing with Company.  The geographic scope of these
restrictions will include all geographic areas in the United States and
elsewhere where Company does business, attempts to do business, or intends to do
business as of the date of termination of my employment with Company.
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
8.           Non-Solicitation Covenant.  I covenant that during the term of my
employment with Company and for two (2) years thereafter, I will not:


a. Do anything, directly or indirectly, which would solicit away from Company or
otherwise tend to divert from Company any business with a customer or
prospective customer of Company, including without limitation providing customer
names, contacts or business information to a competitor of Company;


b. Associate with or contact, directly or indirectly, any customer or
prospective customer of Company with the purpose or intent of competing with
Company; or


c. Solicit, recruit or cause any Company employee or consultant to cease
providing services for Company.


The term “prospective customer of Company” means any company or person to whom
Company has sold products or services in the past or with whom Company has had
contact during the term of my employment for the purpose of marketing or
offering its products or services.


9.           Scope of Restrictions.  I acknowledge and agree that the
restrictions of Sections 7 and 8 are reasonable under the circumstances and
represent the least restriction on my future employment and ability to earn a
living that are consistent with the protection of Company’s good will and
Confidential Information, that these restrictions do not prevent me from earning
a livelihood without violating the terms of this Agreement, and that Company has
a legitimate business purpose in requiring me to abide by these covenants.  If
any restriction or term herein is found to be unreasonable or invalid by a court
of competent jurisdiction, then such court shall reduce or modify such term to
the minimum extent necessary to make it reasonable, valid and enforceable.  If
such term cannot be so reduced or modified, it shall be severed and all other
terms and restrictions of this Agreement shall remain in full force and effect
and shall be interpreted in such a way as to give maximum validity and
enforceability to this Agreement.  If I violate these restrictive covenants,
then their time limitations shall be extended for a period of time equal to the
time during which such breach occurs.  Sections 7 and 8 are intended to be
construed as a series of separate covenants, one for each city, county, state,
or geographic area in which Company does or intends or attempts to do
business.  Except for geographic coverage, each such separate covenant shall be
deemed identical in terms.


10.           No Conflicts.  I hereby covenant, represent and warrant that (i) I
am not now subject to, and will not enter into, any employment, consulting or
other agreement or arrangement that may conflict with the performance by me of
any of my obligations to Company (under this Agreement or otherwise); and (ii) I
have not and will not use or disclose proprietary or confidential information of
any other former employer or any other person or entity to which I have any duty
of confidentiality.


11.           At Will Employment.


a.           Unless otherwise set forth in a written agreement between myself
and Company or otherwise required by applicable law, I agree that I am an
employee at will, and nothing in this Agreement shall be construed to provide
otherwise.  “At will employment” means that either Company or I may terminate my
employment at any time for any reason, with or without notice, and with or
without cause, and without any procedure or formality.    Nothing in this
Agreement or any employment dispute policy alters my at-will employment status.


b.           COMPANY RETAINS THE SOLE RIGHT AT ANY TIME, WITH OUR WITHOUT CAUSE
OR PRIOR NOTICE, TO CHANGE OR ELIMINATE ANY POLICIES, PRACTICES AND TERMS AND
CONDITIONS OF MY EMPLOYMENT, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
TRANSFER, DISCIPLINE, DEMOTE, PROMOTE OR REASSIGN ME, TO INCREASE OR DECREASE MY
COMPENSATION AND TO CHANGE OR ELIMINATE ANY JOB I MAY HAVE, ANY DUTIES OR
RESPONSIBILITIES, REPORTING RELATIONSHIPS AND ALL BENEFIT PLANS AND PROGRAMS.


12.           Termination of Employment.  If my employment is terminated, I
will, upon request, participate in an exit interview to finalize any issues and
assure a proper transition.  On or before termination, I will return to Company
all of its property, including equipment, documents, files, programs, tools,
data, information and media pertaining to past, present, future or anticipated
business, research, Employee Inventions and other Confidential Information.  I
will not take with me or use any originals, copies or reproductions of any
documents, data or information pertaining to any Confidential Information.  The
terms of this Agreement will survive termination of my employment.


13.           Breach and Remedies.  If I breach any term of this Agreement,
Company may immediately terminate my employment and seek any available remedies
at law or in equity for such breach.  I agree that if I breach any covenants in
this Agreement, including the covenants not to compete or solicit and the
covenant of confidentiality, money damages shall be inadequate and Company shall
be entitled to seek and obtain injunctive relief, in addition to any other
remedies it might have, including damages, to prevent further breach of this
Agreement.  I specifically release Company from the requirement of posting any
bond in connection with temporary or interlocutory injunctive relief, to the
extent permitted by law.


14.           General Provisions.


a.           I acknowledge and agree that this is a final and complete
agreement, and supersedes any other employment agreement I may have entered into
with Company in the past.  No amendment or waiver of any term of this Agreement,
or of the terms of my employment, shall be binding on Company unless in a
written agreement signed by an authorized officer of Company.


b.           I acknowledge that I have received a copy of Company’s Employment
Dispute Resolution Policy (the “arbitration policy”), that I have reviewed the
policy, and that I agree to comply with that policy as a condition of employment
with Company.  I expressly agree that any and all disputes in which Company
seeks to enforce its rights relating to its Confidential Information and unfair
competition and solicitation practices, are exempt from the arbitration policy
and that the arbitration policy does not apply to such disputes.  Except for
those exclusions, I agree that the arbitration policy shall govern the
resolution of any and all claims, disputes, and other controversies arising out
of, or relating in any way, to the employment relationship between Company and
its employees.  I understand and agree that the claims subject to the
arbitration policy include claims for wrongful termination and claims alleging
unlawful employment discrimination in violation of Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Utah Anti-Discrimination Act, the Worker Adjustment and Retraining
Notification Act, and any other federal, state, or local law, and all other
claims involving alleged discriminatory events, acts, patterns, or practices
based on sex, race, age, disability, religion, national origin, marital status,
sexual orientation, pregnancy, or any other status or characteristic protected
by law.  I UNDERSTAND AND AGREE THAT BY SIGNING THIS AGREEMENT, I AM WAIVING ALL
RIGHTS TO A JURY TRIAL FOR RESOLUTION OF THESE TYPES OF CLAIMS, DISPUTES AND
CONTROVERSIES.
 
 
 
8

--------------------------------------------------------------------------------

 

 
c.           I understand that Company’s policy is that, in general, it will
inform prospective employers of former Company employees only: (1) whether that
employee worked for Company, and (2) the dates of employment. However, I also
understand that there may be some exceptions to that general rule and that, in
some circumstances, additional information may be provided.  In this regard, I
hereby waive, release, and hold harmless Company, its agents, employees,
successors, and all other persons and entities from any and all claims, demands,
damages, actions, causes of action, or suits of whatever kind or nature, under
any federal, state, or local law, related in any way to Company providing
information to any employer with which I may seek employment in the future.


d.           The failure of Company to take any action under this Agreement or
the waiver of a breach of this Agreement will not affect Company’s right to
require performance hereunder or constitute a waiver of any subsequent
breach.  This Agreement will be governed by Utah law (without regard to
conflicts of laws provisions) and applicable U.S. federal laws.  Utah state and
federal courts shall have exclusive jurisdiction in any legal action arising out
of this Agreement, and I consent to the personal jurisdiction and venue of such
courts.  The prevailing party in any action arising out of this Agreement will
be entitled to an award of its costs and reasonable attorneys’ fees, in addition
to any other available remedy.  This Agreement shall be binding upon my heirs,
legal representatives and successors.


I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS AGREEMENT AND THAT, BEFORE
SIGNING THIS AGREEMENT, I WAS GIVEN AN OPPORTUNITY TO DISCUSS IT WITH MY
PERSONAL ADVISORS AND WITH REPRESENTATIVES OF COMPANY.


 

Employee:          ZAGG Incorporated                      
Signature:
   
By:   
           
Print Name:    
   
Title:      
           
Date:   
   
Date:   
 

 
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9